Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.

Claim 9 was canceled. Claim 1 was amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Uchiyama et al. in view of Kameyama et al. on claims 1, 2, 4, and 10 is maintained and modified to reflect the amendments to the claims and on claim 9 was withdrawn because the claim was canceled.
	
	
Claims 1, 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2016/0211519, related to CN 105493318 cited in the IDS filed on 9/15/20) in view of Kameyama et al. (US 2005/0153210, related to CN 1322026 cited in the IDS filed on 9/15/20).

Kameyama teaches a non-aqueous secondary battery provided with a solid electrolyte (Abstract) where the moisture contained in the positive electrode active material is 300 ppm or less [0017] including examples with moisture down to 100 ppm where the content of lithium carbonate and moisture in the positive electrode active material is controlled so that the expansion ratio of the battery can be suppressed to 4% or lower [0132-0142] with examples showing correlation between the decrease in expansion ratio with the moisture content (Table 5). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to control the carbonate content and reduce the moisture content to 300 ppm or less (including extrapolation to below 100 ppm) in the cathode active material of Uchiyama because Kameyama teaches the control of the content of lithium carbonate and moisture in the positive electrode active material provides for suppression of the expansion ratio of the battery.
Regarding claim 4, Uchiyama disclose an all-solid state lithium ion battery comprising: the cathode according to claim 1; a solid electrolyte layer; and an anode [0041, 0045].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Neither Uchiyama nor Kameyama disclose a volume of the active material particle in the cathode that is higher than a volume of the sulfide solid electrolyte in the cathode.

In response to Applicant’s arguments, please consider the following comments:
(a) As cited in the rejection presented above, Uchiyama clearly recognizes providing an active material to sulfide based solid electrolyte volume ratio of 6:4 matching that of the instant application [0082].

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa et al. (US 2015/0096169) discloses a slurry for a positive electrode for a sulfide-based solid-state battery that is provided with a solvent that has a moisture content at 100 ppm or less [0054] and a positive electrode active material volume in a range from 10-80% and the solid electrolyte in a range of 20-70% by volume [0066, 0099, 0100].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727